DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Application filed on August 13, 2020 in which claims 2-22 are presented for examination; claim 1was canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,769,194. Although the claims at claims 2-22 of the present application are being anticipated by claims 1-33 of US Patent No. 10,769,194.

US Publication No. 16/993,216
U.S. Patent No. 10,769,194
2.    (New) A method comprising: receiving a plurality of content items authored by users of a social networking system; receiving data representing a plurality of time-based media events; generating mappings between the content items and the plurality of time-based media events; determining, based on the mappings between the content items and the plurality of time-based media events, an event affinity score for every pair of time-based media events of the plurality of time-based media events; generating an event affinity matrix, the event affinity matrix representing the respective event affinity scores between each pair of time-based media events of the plurality of time-based media events; 

3.    (New) The method of claim 2, wherein the first user is in a first population of users, and the second time-based media event is not associated with content authored by users of the first population.

4.    (New) The method of claim 2, wherein the event affinity matrix 

5.    (New) The method of claim 4, further comprising: ranking the rows of the event affinity matrix by respective event affinity scores, wherein the ranking can be used to determine suggested content.

6.    (New) The method of claim 2, further comprising: storing the event affinity matrix in an affinity database, wherein identifying the pair of time-based media events comprises: accessing the stored affinity matrix; and identifying the second time-based media event having an affinity score with the first time-based media event within the stored affinity matrix that satisfies the threshold.





9.    (New) A non-transitory computer-readable storage medium comprising instructions that when executed cause a system of one or more computers to perform operations to:
receive a plurality of content items authored by users of a social networking system; receive data representing a plurality of time-based media events; generate mappings between the content items and the plurality of time-based media events; determine, based on the mappings between the content items and the plurality of time-based media events, an event affinity score for every pair of time-based media events of 

in response to determining that the event affinity score for the pair of the first and the second time-based media events in the affinity matrix satisfies the threshold, recommend, to the first user, the second time-based media event.

10.    (New) The non-transitory computer-readable storage medium of claim 9, 

11.    (New) The non-transitory computer-readable storage medium of claim 9, wherein the event affinity matrix comprises: a plurality of rows, each row in the plurality of rows representing a different event; and a plurality of columns, each column in the plurality of columns representing a different event.

12.    (New) The non-transitory computer-readable storage medium of claim 11, wherein the operations comprise operations to: rank the rows of the event affinity matrix by respective event affinity scores, wherein the ranking can be used to determine suggested content.



14.    (New) The non-transitory computer-readable storage medium of claim 9, wherein the operations comprise operations to:

receive a request to generate affinity scores between a third time-based media event and each of a plurality of other time-based media events; generate, for a plurality of pairs of time-based media 

15.    (New) The non-transitory computer-readable storage medium of claim 9, wherein: the first time-based media event comprises a first television program; and the second time-based media event comprises a second, different television program.



17.    (New) The system of claim 16, wherein the first user is in a first population of users, and the second time-based media event is not associated with content authored by users of the first population.

18. (New) The system of claim 16, wherein the event affinity matrix 

19.    (New) The system of claim 18, wherein the operations comprise operations to: rank the rows of the event affinity matrix by respective event affinity scores, wherein the ranking can be used to determine suggested content.

20.    (New) The system of claim 16, wherein the operations comprise operations to: store the event affinity matrix in an affinity database, wherein identifying the pair of time-based media events comprises: accessing the stored affinity matrix; and identifying the second time-based media event having an affinity score with the first time-based media 

21.    (New) The system of claim 16, wherein the operations comprise operations to: receive a request to generate affinity scores between a third time-based media event and each of a plurality of other time-based media events; generate, for a plurality of pairs of time-based media events comprising the third time-based media event and a respective other time-based media event of the plurality of other time-based media events, a respective affinity score between a second population of users, the second population including only users who authored content items mapped to the third time-based media event and a respective population of users who authored content items mapped to the respective other time-based media event; and provide the 

22.    (New) The system of claim 16, wherein: the first time-based media event comprises a first television program; and the second time-based media event comprises a second, different television program.



    2. The method of claim 1, wherein the first user is in the first population. 

    3. The method of claim 1, comprising: determining a second affinity score between the second population of users who authored content items mapped to the second topic of the plurality of topics 

    4. The method of claim 3, wherein the second user of the social networking system is in the second population and the recommended time-based media event is associated with the third topic. 



    6. The method of claim 5, wherein the second user of the social networking system is in the first population and the time-based media event recommended to the second user is associated with the fourth topic. 

    7. The method of claim 1, further comprising: generating mappings between the content items and the plurality of time-based media events; for each pair of time-based media events in the plurality of time-based media events, generating an event affinity score between a third population of users who authored content items mapped to a respective first time-based media event of the pair and a fourth population of users who authored content items mapped to a respective second time-based media 

    8. The method of claim 7, wherein the second user of the social networking system is in the third population of users, and the other time-based media event is not associated with content authored by users of the third population. 

    9. The method of claim 7, further comprising: generating an event affinity matrix, the event affinity matrix representing the event affinity between 

    10. The method of claim 9, wherein the method further comprises: receiving a request to generate affinity scores between a particular time-based media event and each of a plurality of other time-based media events; generating, for a plurality of pairs of time-based media events each comprising the particular time-based media event and a respective other time-based media event of the plurality of other time-based media events, a respective affinity score 

    11. A non-transitory computer-readable storage medium comprising instructions for recommending a time-based media event that when executed cause a system of one or more computers to perform operations to: receive a plurality of content items authored by users of a social networking system; receive data representing a plurality of time-based media events, each time-based media event having a respective association with at least one topic of a plurality of topics; generate mappings between the 



    13. The non-transitory computer-readable storage medium of claim 11, wherein the operations comprise operations to: determine a second affinity score between the second population of users who authored content items mapped to the second topic of the plurality of topics and a third population of the users, the third population including only users who authored content items mapped to a third topic of the plurality of topics; and recommend a second time-based media event to a second user of the social networking system who authored a content item mapped to the second topic, comprising: ranking the first affinity score and the second affinity score, and recommending a time-based 
    14. The non-transitory computer-readable storage medium of claim 13 wherein the second user of the social networking system is in the second population and the recommended time-based media event is associated with the third topic. 

    15. The non-transitory computer-readable storage medium of claim 11, wherein the operations comprise operations to: determine a second affinity score between a third population of users, the third population including only users who authored content items mapped to a third topic of the plurality of topics, and a fourth population of users, the fourth population including only users who authored content items mapped to a 
 
    16. The non-transitory computer-readable storage medium of claim 15, wherein the second user of the social networking system is in the third population and the time-based media event recommended to the second user is associated with the fourth topic. 

    17. The non-transitory computer-readable storage medium of claim 11, wherein the operations comprise operations to: generate mappings between the content items and the plurality of time-based media events; for each pair of time-based media events in the plurality of time-based media events, generate an event affinity score between a third population of users who authored content items mapped to a respective time-based media event of the pair and a fourth population of users who authored content items mapped to a respective second time-based media event of the pair; rank the pairs of time-based media events by respective event affinity score; identify a pair of time-based media events comprising (i) a time-based media event mapped to content authored by a second user and (ii) one other time-based media event, wherein a respective event affinity 
    18. The non-transitory computer-readable storage medium of claim 17, wherein the second user of the social networking system is in the third population of users, and the other time-based media event is not mapped to content authored by users of the third population of users. 

    19. The non-transitory computer-readable storage medium of claim 17, wherein the operations comprise operations to: generate an event affinity matrix, the event affinity matrix representing the event affinity between every pair of time-based media events of the plurality of time-based media events; wherein ranking each pair of time-based media comprises ranking rows of the event affinity matrix by respective event 

    20. The non-transitory computer-readable storage medium of claim 19, wherein the instructions further cause the system of one or more computers to: receive a request to generate affinity scores between a particular time-based media event and each of a plurality of other time-based media events; generate, for a plurality of pairs of time-based media events comprising the particular time-based media event and a respective other time-based media event of the plurality of other time-based media events, a respective affinity score between a fifth population of users, the fifth population including only users who authored content items mapped to the 

    21. A system comprising one or more computers and a memory storing computer program instructions for recommending time-based media events that when executed by the one or more computers causes the one or more computers to perform operations to: receive a plurality of content items authored by users of a social networking system; receive data representing a plurality of time-based media events, each time-based media event having a respective association with at least one topic of a plurality of topics; generate mappings between the content items and the plurality of topics; determine a first 


 
    23. The system of claim 21, wherein the operations comprise operations to: determine a second affinity score between the second population of users who authored content items mapped to the second topic of the plurality of topics and a third population of the users, the third population including only users who authored content items mapped to a third topic of the plurality of topics; and recommend a second time-based media event to a second user of the social networking system having authored a content item mapped to the second topic, comprising: ranking the first affinity score and the second affinity score, and recommending a time-based media event mapped to the first topic or the third topic corresponding to a higher ranked affinity 

    24. The system of claim 23 wherein the second user of the social networking system is in the second population and the recommended time-based media event is associated with the third topic.
 
    25. The system of claim 21, wherein the operations comprise operations to: determine a second affinity score between a third population of users, the third population including only users who authored content items mapped to a third topic of the plurality of topics and a fourth population of users, the fourth population including only users who authored content items mapped to a fourth topic of the plurality of topics; and determine a third affinity score between the second population and the fourth population; and infer a fourth affinity score between the 

    26. The system of claim 25 wherein the second user of the social networking system is in the third population and the time-based media event recommended to the third user is associated with the fourth topic. 

    27. The system of claim 21, wherein the operations comprise operations to: generate mappings between the content items and the plurality of time-based 



    29. The system of claim 27, wherein the operations comprise operations to: generate an event affinity matrix, the event affinity matrix representing the event affinity between every pair of time-based media events of the plurality of time-based media events; wherein ranking each pair of time-based media comprises ranking rows of the event affinity matrix by respective event affinity score and then storing the event affinity matrix in an affinity database; and wherein identifying the pair of time-based media events comprises accessing the stored affinity matrix. 





    32. The non-transitory computer-readable storage medium of claim 11, wherein determining the first affinity score comprises computing a count of users are in both the first and the second population, wherein the first affinity score is the computed count of users that are in both the first and the second population. 

    33. The system of claim 21, wherein determining the first affinity score comprises computing a count of users are in both the first and the second population, wherein the first affinity score 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 19, 2021